Citation Nr: 0503066	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-30 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for a left knee 
disorder.  

2.	Entitlement to service connection for a right knee 
disorder.  

3.	Entitlement to service connection for a low back disorder.  

4.	Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2000 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before the 
undersigned member of the Board in July 2004.  

The issue of service connection for a low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	A right knee disorder preexisted service and is not shown 
to have increased in severity during service; arthritis of 
the right knee was not manifested until many years after 
service.  

2.	Service connection for a left knee disorder was denied by 
the RO in a December 1981 rating action.  The veteran was 
notified of this action and of his appellate rights, but 
failed to file a timely appeal.

3.	Since the December 1981 decision denying service 
connection for a left knee disorder, the additional evidence, 
not previously considered, is cumulative and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.	The veteran's hearing acuity is manifested by average pure 
tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 
43.75 decibels in the right ear and 48.75 decibels in the 
left ear.  Speech recognition ability is 84 percent correct 
in the right ear and 84 percent correct in the left ear.  


CONCLUSIONS OF LAW

1.	A preexisting right knee disorder was not aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1153 ((West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2004).

2.	The additional evidence submitted subsequent to the 
December 1981 decision of the RO, which denied service 
connection for a left knee disorder, is not new and material; 
thus, the claim for service connection for this disability is 
not reopened, and the December 1981 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2004).

3.	The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2004); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in March 2001 and in December 
2003 that provided notification of the information and 
medical evidence necessary to substantiate this claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence that he believes pertains to the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).  

VCAA-compliant notice was not given prior to the first 
unfavorable adjudication.  However, in November 2003 the 
veteran wrote that he had stated his case completely, and 
asked that it proceed to the Board.

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The veteran is claiming service connection for a right knee 
disorder that he believes had its onset during service.  
Review of the service medical records shows that on 
examination for entry upon active duty it was noted that he 
had had an old football injury of the right knee.  An 
orthopedic evaluation of the knee conducted in October 1964 
was normal.  There were no complaints or manifestations of a 
right knee disorder while he was on active duty.  On 
examination for separation from service, clinical evaluation 
of the lower extremities was normal.  

Post-service medical evidence includes a report of VA 
outpatient treatment, dated in October 1981 that showed that 
the veteran had complaints of bilateral leg pain.  No 
abnormality of the knees was described.  On examination 
conducted by VA in November 1981, the veteran reported having 
had two surgical procedures on his left knee, but had no 
complaints of a right knee disorder.  

Private treatment records, dated from May 1977 to June 1999, 
many of which were utilized by the Social Security 
Administration in connection with a claim that the veteran 
made for benefits with that agency, have been received.  
There was no indication of complaints of a right knee 
disorder.  In addition, a report of an examination performed 
by a private physician in January 2000 was received.  At that 
time, X-ray studies showed moderate to severe osteoarthritis 
of the right knee.  No opinion regarding a possible 
relationship with the knee injury that pre-existed service 
was rendered.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A § 1153; 
38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A § 1153; 
38 C.F.R. § 3.306(b).

The veteran was shown on examination for entry into service to 
have sustained an injury of his right knee prior to service.  
Review of the service medical records shows that he did not 
have any appreciable residual disability from this injury and 
no apparent additional disability.  The earliest manifestation 
of a right knee disorder that is of record dates from the year 
2000 and no relationship is shown with service.  While the 
veteran has given sworn testimony to the effect that he 
believes that there is a relationship between service and his 
right knee disorder, it is noted that he is a layman, and, as 
such, is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As there is no indication that there was an 
increase in the severity of the veteran's pre-existing right 
knee disorder while the veteran was on active duty, service 
connection is not warranted.  

Service connection for a left knee disorder was previously 
denied by the RO in a December 1981 rating decision.  The 
veteran did not appeal this determination.  In such cases, it 
must first be determined whether or not new and material 
evidence has been submitted such that the claim may now be 
reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 
1 Vet. App. 140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  It is 
noted that this regulation was amended in the VCAA.  The 
regulatory changes for this provision, 3.156(a), specifically 
apply to claims filed on or after August 29, 2001, and, as 
the veteran submitted his claim prior to this date, the later 
(more restrictive) version is not applicable in the present 
case. 

Evidence of record at the time of the December 1981 denial of 
service connection included the service medical records that 
showed no complaint or manifestation of a left knee disorder 
and the result of a VA examination dated in November 1981 
that included a diagnosis of degenerative joint disease 
involving the left knee, secondary to injury while in 
service.  The December 1981 denial was based upon the fact 
that there was no record of in-service injury and no apparent 
review of the service medical records by the VA examiner who 
rendered the diagnosis.  

Evidence received subsequent to the December 1981 RO decision 
includes reports of private treatment dated from May 1977 to 
January 2000, many of which were utilized by the Social 
Security Administration in a July 1996 decision.  These 
records show that the veteran underwent a surgical procedure 
on his left knee in 1977, at which time he reported previous 
surgery in 1974; and that he has significant degenerative 
joint disease of the left knee.  The records do not, however, 
indicate that the left knee disorder is related to the 
veteran's period of active duty.  Such evidence, which 
consists primarily of records of treatment many years after 
service, does not indicate in any way that the conditions are 
service connected, is not new and material evidence upon 
which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 
95 (1993).  

It is also noted that the veteran testified at hearings on 
appeal.  While he gave sworn testimony to the effect that he 
believes that there is a relationship between service and his 
left knee disability, it is noted that he is a layman, and, 
as such, is not competent to give an opinion requiring 
medical knowledge such as involved in making diagnoses or 
explaining the etiology of a condition.  Such testimony in 
and of itself is not sufficient to reopen a previously denied 
claim for service connection.  Moray v. Brown, 5 Vet. App. 
211 (1993).

Under these circumstances, the application to reopen the 
claim for service connection for a left knee disorder must be 
denied.  

For evaluation of hearing impairment, examinations are 
conducted using the controlled speech discrimination test 
together with the results of pure tone audiometry testing.  A 
numeric designation of impaired efficiency is then assigned 
based upon the results of these tests and a percentage 
evaluation is reached by correlating the results for each ear.  
38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

When the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table Via, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  When 
the puretone threshold is 30 decibels or less at 1000 hertz, 
and 70 decibels or more at 2000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment form either Table VI or Table Via, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.

An audiometric evaluation was conducted for compensation 
purposes for the VA in April 1999.  At that time, the 
veteran's organic hearing acuity shown to be as follows:

hertz
1000
2000
3000
4000
Right ear
15
20
55
85
Left ear
20
20
75
85

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 43.75 
decibels in the right ear and 48.75 decibels in the left ear.  
Speech recognition ability was 84 percent correct in the right 
ear and 84 percent correct in the left ear.  

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann  v. Principi, 3 Vet. 
App. 345 (1992).  In the instant case, the application of the 
rating schedule to the pertinent facts demonstrates that a 
compensable evaluation is not warranted for a bilateral 
hearing loss. 


ORDER

Service connection for a right knee disorder is denied.  

The application to reopen the claim for service connection 
for a left knee disorder is denied.  

A compensable evaluation for bilateral hearing loss is 
denied.  




REMAND

The veteran is also claiming service connection for a low 
back disorder.  It is noted that he has submitted lay 
statements that he sustained an injury of his low back while 
he was on active duty and that service medical records show 
that he had complaints of low back pain in November 1965.  
Evidence of record subsequent to service shows that the 
veteran has been diagnosed as having a herniated nucleus 
pulposus and other low back abnormalities since his discharge 
from service.  He testified that he has continued to have 
back pain since service.  No opinion regarding a possible 
relationship between the low back complaints during service 
and thereafter has been obtained.  This should be 
accomplished subsequent to appellate consideration.  

Therefore, the case is remanded for the following:

1.  The RO should arrange for the veteran 
to undergo special orthopedic and 
neurologic evaluations.  The examiners 
should be requested to render opinions 
regarding whether it is at least as 
likely as not (possibility of 50 percent 
or greater) that there is a possible 
relationship between the low back 
complaints noted during service and the 
later development of degenerative joint 
and disc disease of the lumbar spine.  
All indicated studies should be 
performed.  The claims folder should be 
made available for review in connection 
with this examination.  The specialists 
should provide complete rationale for all 
conclusions reached.

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


